DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 06 June 2022.
Receipt of a new IDS and the submission of a multiple foreign references are acknowledged.
Claims 1-7 and 10-20 are still pending; Claims 8 and 9 have been cancelled; Claims 1 and 3 have been amended.
Arguments directed to the rejection of Claims 1-20 have been received and acknowledged below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7, 10-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP 08-216937; applicant cited) in view of Long (US 10,343,610).
Regarding Claim 1, Mitsubishi discloses a front wheel deflector assembly for a vehicle, comprised of at least one deflector panel 10 moveable between a stowed position and at least one deployed position (see Fig. 2) wherein the deployment of the deflector panel improves aerodynamics; at least one deflector pivot 20, said at least one deflector panel rotatable about said deflector pivot; and at least one linear actuator 21 operably coupled to said at least one deflector panel, wherein linear actuation combined with rotational motion of said at least one deflector panel selectively moves said at least one deflector panel between said stowed position and said at least one deployed position into an air flow under predetermined conditions, and wherein the linear actuator includes a shaft coupled to the deflector panel (see Fig. 2 at numeral 12a) that translated within an inner tube (lower shaft translated within the top tube; see Fig. 2 at numeral 21) of a housing (housing created by bumper 3 and air dam 4) to increase and decrease the height of the panel.  It is unclear if Mitsubishi discloses a sleeve over the shaft in addition to the actuator structure.  Long discloses the use of linear actuators for vehicles to move various components, wherein the actuator includes a sleeve 65 (see Fig. 20) to protect the shaft form outside elements.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the bellows style sleeve of Long on the shaft of Mitsubishi in order to create an environmental seal to protect the components as taught by Long.
Regarding Claim 2, Mitsubishi further discloses at least one static actuator mount 21a and frame 3 (bumper 3 frames the front end), said static actuator mount and frame operably connected to the vehicle (see Fig. 2).
Regarding Claim 3, Mitsubishi further discloses at least one static actuator mount 21a and frame 3, said frame including at least one housing 4 operably connected to the vehicle adjacent to a front wheel of said vehicle for selectively moving said at least one deflector panel into/out of said air flow.
Regarding Claim 4, Mitsubishi discloses at least one frame 3 and a static panel 4.
Regarding Claims 5 and 6, the at least one static panel 4 forms at least one pivot joint 20 (see Fig. 1) which includes a pivot pin and said at least one deflector panel 10 is rotatably connected at said pivot joint 20 for moving for selectively moving said at least one deflector panel into/out of said air flow.
Regarding Claim 7, Mitsubishi includes at least one fixed panel 4 that forms a pivot joint 20 and said at least one deflector panel 10 is rotatably connected at said pivot joint, wherein said at least one deflector panel rotates about said pivot joint in a first direction when said linear actuator height increases to place said at least one deflector panel into said air flow (see Fig. 2), and wherein said at least one deflector panel rotates about said pivot joint in a second direction when said linear actuator height decreases to removes said at least one deflector panel from said air flow.
Regarding Claim 10, the panel 10 of Mitsubishi is deployed based upon vehicle speed (see translation, paragraph 0017).
Regarding Claim 11, speed is above 30 mph for deployment (see paragraph 0017).
Regarding Claims 12 and 17, a deflector assembly is in front of each font wheel (see Fig. 4).
Regarding Claim 15, the deflector panel 10 is positioned at a predetermined angle.
Regarding Claims 16 and 18, Mitsubishi discloses at least one deflector panel 10 moveable between a stowed position and at least one deployed position (see Fig. 2), wherein the deployment of the deflector panel improves aerodynamics; at least one deflector pivot joint 20, said at least one deflector panel rotatable about said at least one deflector pivot joint; at least one frame 3 operably connected to said vehicle (bumper 3 frames the front portion of the vehicle); at least one linear actuator 21 operably mounted within said frame and operably coupled to said at least one deflector panel, wherein actuation of said actuator combined with rotational motion of said at least one deflector panel selectively moves said at least one deflector panel between said stowed position and said at least one deployed position into an air flow at a predetermined position operable to direct said air flow.
Regarding Claim 19, Mitsubishi further discloses at least one fixed panel 4 that forms a pivot joint 20 and said at least one deflector panel 10 is rotatably connected at said pivot joint, wherein said at least one deflector panel rotates about said pivot joint in a first direction when said linear actuator height increases to place said at least one deflector panel into said air flow (see Fig. 2), and wherein said at least one deflector panel rotates about said pivot joint in a second direction when said linear actuator height decreases to removes said at least one deflector panel from said air flow.
Regarding Claim 20, Mitsubishi discloses at least one frame 3 operably connected to said vehicle (bumper 3 frames the front of the vehicle); at least one first panel 4 operably connected to said frame; at least one pivot joint 20 location provided on said at least one first panel; at least one second panel 10 rotatably connected to said at least one pivot joint by a pivot pin; at least one linear actuator 21 operably connected to said frame and operably connected to said at least one second panel, wherein operably increasing the height of said linear actuator under power drives said at least one second panel downward as said at least one second panel rotates about said pivot joint in a first direction to move said at least one second panel into at least one deployed position within an air flow (see Fig. 2), and wherein operably decreasing the height of said linear actuator under power pulls said at least one second panel upward as said at least one second panel rotates about said pivot joint in a second direction to move said at least one second panel into a stowed when predetermined conditions requiring improved aerodynamics are no longer present.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi and Long as applied to claim 1 above, and further in view of Abdoul Azizou (US 2018/0162459).
Regarding Claim 13, Mitsubishi disclose the use of an air actuated linear actuator, and is unclear if it discloses an electrical actuator.  Azizou disclose an active flap for a vehicle to improve aerodynamics, including a rotatable panel 46 connected to a linear actuator 64, wherein the actuator is electrically controlled and senses a current spike in the system to detect positions and impacts (see paragraph 0004, 0010, 0016 and 0028 at least).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the electrical system of Azizou in place of the simple air cylinder of Mitsubishi in order to have greater control over the system and to effectively monitor the position and impacts to the flap.  The motivation is provided by Azizou.
Regarding Claim 14, Azizou disclose that linear actuator 64 operably receives electrical power, causing said linear actuator to shorten in length, which draws the at least one deflector panel 46 upward as the deflector panel rotates about a pivot joint in a first direction, thereby moving the at least one deflector panel to the stowed position, and wherein said linear actuator operably receives electrical power, causing said linear actuator to lengthen, which drives the at least one deflector panel downward as the deflector panel rotates about a pivot joint in a second direction, thereby moving the at least one deflector panel to at least one deployed position.





Response to Arguments
Applicant's arguments filed 06 June 2022 have been fully considered but they are not persuasive.
With regards to claim 1, the applicant argues that the amended claim overcomes the previous rejections due to the addition of dependent claims 8 and 9.  As each dependent claim 8 and 9 were not interrelated for the purpose of dependency, a proper new rejection has been set out in view of Long.  As such, the arguments are moot.
With regards to claims 16 and 20, the applicant argues that the Mitsubishi reference does not set out a “frame” and as such, the rejection fails.  Applicant’s language merely sets out the term “frame” without any other limitations or connections.  As broadly interpreted, the front bumper of the vehicle is part of the “frame” of the vehicle as it frames and encloses the front end.  The arguments are unconvincing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612